Citation Nr: 1527458	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 11, 2013 for grant of service connection for diabetes mellitus based on herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for diabetes mellitus on February 11, 2013; in April 2013 the claim was granted with an effective date of February 11, 2013.

2.  Prior to receipt of the claim on February 11, 2013, there were no communications from the Veteran indicating an intent to file a claim of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 2013, for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 5103(a) , 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.155, 3.157, 3.159, 3.160, 3.400, 3.816 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date prior to February 11, 2013 for grant of service connection for his diabetes mellitus.  Under VA regulations, the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (emphasis added).  

In this case, VA medical records from 2007 reflect the Veteran was diagnosed with diabetes mellitus, type II (DM).  In a March 2009 rating decision denying entitlement to service connection for posttraumatic stress disorder, the RO included notice to the Veteran inviting him to file a claim for his diagnosed DM due to his verified in-country service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  The RO also included a VA Form 21-4138 for the Veteran's use in filing this claim.  However, the Veteran did not file any written statement seeking service connection for DM until February 11, 2013, the date service connection was granted.  In this appeal, the Veteran and his representative have asserted an earlier effective date for grant of service connection should be effected back to the diagnosis of DM reflected in VA medical records.  

As initial matter, during his hearing the Veteran asserted that he never received notice of the March 2009 rating decision which included solicitation from the VA to file a claim for benefits for DM, and a copy of a form which could be used for this purpose.  The letter and rating decision were postmarked to the Veteran on March 19, 2009 to the address used by his representative three days prior.  In fact, during his hearing the Veteran testified this letter was sent to the correct address.  HT at pgs. 5-6.  The Court of Appeals for Veterans Claims has held the presumption of regularity provides that government officials, including the VA, are presumed to have properly discharged their official duties, including mailing of notice of a rating decision, unless rebutted by clear evidence to the contrary.  Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In this case, the Veteran has not submitted any evidence that the VA did not properly send this notice letter, and even testified the correct address was used.  As such, the Board finds the Veteran has not rebutted the presumption of regularity, and it is presumed he received the notice mailed in March 2009.
The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit Court has determined all such possible claims should be generously construed.  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013 (regarding pro se applicants).  However, under the regulations an informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Board has carefully reviewed and generously construed all communications from the Veteran received prior to February 2013, however none of these communications include any intention to apply for service connection for DM.  In June 1970 the VA received the Veteran's initial claim for benefits, but the only entry listed under "nature of sickness, diseases or injuries for which claim is made" was injury to the little finger of his left hand.  In March 1999 written statements, he again described his injury to his left hand, but did not include any suggestion of symptoms related to DM.  In a November 2007 written statement he expressed a desire to open a claim for service connection for a bilateral knee disorder, but again did not include any other symptoms.  In June 2008 he filed a claim for entitlement to service connection for posttraumatic stress disorder, but did not include a description of any additional symptoms.  Because all these communications were limited to complaints and symptoms wholly unrelated to DM, these communications do not constitute an informal claim for service connection for DM.  Instead, his earliest statement indicating he intended to apply for benefits related to DM was his claim received February 11, 2013.

As discussed, the Veteran and his representative have asserted that his diagnosis of DM reflected in VA treatment records should constitute an informal claim for benefits under 38 C.F.R. § 3.157(b)(1).  See e.g. Hearing Transcript (HT) pg 1.  However, 38 C.F.R. § 3.157(b)(1) specifically provides that a medical report may serve as the date of claim "only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination" and only after the formal claim for benefits was disallowed.  That is, this regulation provides a medical record can serve as a claim for benefits only in certain circumstances when service connection has been previously denied, or previously granted and the Veteran is seeking a higher rating.  However, in this case entitlement to service connection for DM was not previously allowed or disallowed prior to his 2007 diagnosis, and therefore 38 C.F.R. § 3.157(b)(1) does not apply.  Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (noting informal claim provisions of section 3.157 do not apply where "there has not been a prior allowance or disallowance of a formal claim for compensation or pension").

Instead, in the case of an original claim for benefits, such as the issue at hand, the Federal Circuit has held that medical evidence reflecting treatment for and diagnosis of a condition by itself  does not constitute an informal original claim for service connection under 38 C.F.R. § 3.155(a).  The Federal Circuit explained "the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).

In this case, the medical records in question reflect the Veteran was diagnosed with DM in approximately 2007.  However, these medical records, alone, do not constitute an informal claim under 38 C.F.R. § 3.155 because the mere presence of these records does not establish the Veteran's intent to seek benefits.  MacPhee, 1326.  Accordingly, the VA medical records reflecting a diagnosis of DM in approximately 2007 do not constitute an informal claim for benefits which could serve as the basis of an earlier effective date.

Because DM is a condition that qualifies for presumptive service connection due to exposure to herbicides (e.g. Agent Orange), regulatory provisions adopted in response to the Federal District Court decision in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II), may be applicable.  See 38 C.F.R. § 3.816 (2014).  The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and had a "Covered herbicide disease" within the meaning of 38 C.F.R. § 3.816(b)(2) , i.e., diabetes mellitus.  The Veteran did not have a denial of compensation for DM between September 1985 and May 1989, so the effective date provisions of 38 C.F.R. § 3.816(c)(1) do not apply.  And, to assign an effective date under the provisions of 38 C.F.R. § 3.816(c)(2), there would have to be a claim pending either before May 3, 1989, or between that date and the effective date of the regulation establishing a presumption, which, here, with diabetes mellitus, would be May 8, 2001.  See 69 Fed. Reg. 31882 (June 8, 2004).  There is no allegation in this case that a claim was pending prior to 2001.  Rather, as fully discussed above, the focus is on medical records dated in 2007 and/or 2009.  If the Nehmer effective date provisions do not apply, then the effective date is assigned in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).  That is the analysis above.

The Board is sympathetic to the Veteran's assertions that he would have met the requirements for presumptive service connection as soon as he was diagnosed with DM in 2007.  However, the Board is bound by the laws and regulations discussed above and does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In summary, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (emphasis added).  Although VA treatment records reflect the Veteran was first diagnosed with DM in approximately 2007, he did not file a claim for benefits related to this diagnosis until February 11, 2013, as discussed in detail above.  The RO properly granted the earliest effective date available, the date the claim was received on February 11, 2013.  Therefore, the Veteran has already been granted entitlement to service connection effective the earliest available date under VA regulations, and his appeal for an earlier effective date is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Veteran's original claim for service connection for DM was granted.  He then appealed the downstream issue of the effective date assigned for service connection.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.

Next, VA has a duty to assist a veteran in the development of the claim.  Service treatment records, post-service VA medical records, and identified post-service private medical records have all been obtained and associated with the claims file.  
The Veteran was also provided with a hearing before the undersigned VLJ via videoconference in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding his initial application for the benefit on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with a VA examination regarding his appeal.  However, this issue was resolved by a question of factual evidence and law, and any report from a VA examiner would not have impacted the issue on appeal.  Accordingly, the Veteran was not prejudiced by any lack of a VA examination.
  
As discussed, VA has satisfied its duties to notify and assist and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an effective date earlier than February 11, 2013 for grant of service connection for diabetes mellitus based on herbicide exposure is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


